Citation Nr: 0638737	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-35 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected residuals of non-small cell lung cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to January 
1959.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In the June 2003 rating decision, the RO granted service 
connection for lung cancer and assigned a noncompensable 
disability rating effective February 27, 2002, the date that 
VA received the veteran's claim.  

In November 2003, a Decision Review Officer (DRO) increased 
the initial evaluation assigned for residuals of non-small 
cell lung cancer from 0 percent to 10 percent from February 
27, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran requested a Travel Board 
hearing and a DRO hearing in December 2003.  The veteran's 
representative subsequently asked that the veteran be 
scheduled for a teleconference hearing before the Board in 
December 2006 in lieu of the previously requested DRO hearing 
in September 2006 correspondence.  Accordingly, the RO sent 
correspondence dated on November 15, 2006 notifying the 
veteran of the video hearing scheduled at the RO on December 
4, 2006, but the veteran did not appear for the scheduled 
videoconference hearing.  Nonetheless, the Board notes that 
the veteran was not notified of the Board hearing at least 30 
days prior to the hearing date and the veteran did not waive 
his right to such notification.  38 C.F.R. § 19.76 (2006).  
Consequently, the Board finds that a remand to ensure due 
process is warranted in this case.      

Accordingly, the case is REMANDED for the following action:

The RO should again schedule the veteran 
for a hearing before a Veterans Law Judge 
at the next available opportunity.  The RO 
should notify the veteran of the date of 
such hearing by sending a letter of 
notification to the veteran at his address 
of record at least 30 days prior to the 
hearing date and provide a copy of such 
notification in the record.  38 C.F.R. § 
19.76 (2006).    

The purpose of this REMAND is to satisfy a hearing request 
and ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



